                                                                                                   FILED
                                                                                          2019 Feb-15 AM 10:20
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                              MIDDLE DIVISION


JOSEPH ALAN KELLY,                              )
                                                )
      Movant/Defendant,                         )
                                                ) Case Numbers:
vs.                                             ) 4:18-cv-8027-CLS-TMP
                                                ) 4:05-cr-0256-CLS-TMP
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
      Respondent.                               )

                              MEMORANDUM OPINION

      This action is before the court on the motion to vacate, set aside, or correct

sentence, filed by Joseph Alan Kelly.1 The magistrate judge to whom the case was

referred entered a Report and Recommendation, recommending that the petition be

denied as time-barred.2           Petitioner filed an objection to the Report and

Recommendation.3

      Having carefully reviewed and considered de novo all the materials in the court

file, including the magistrate judge’s Report and Recommendation and petitioner’s

objections thereto, the court is of the opinion that the magistrate judge’s findings are



      1
          See doc. no. 1, in case no. 4:18-cv-8027-CLS-TMP.
      2
          Doc. no. 9 (Report and Recommendation), in case no. 4:18-cv-8027-CLS-TMP.
      3
          Doc. no. 12 (Traverse to Magistrate Judge’s R & R), in case no. 4:18-cv-8027-CLS-TMP.
due to be, and they hereby are, ADOPTED, and his recommendation is ACCEPTED.

Petitioner’s objections are OVERRULED.

      Further, because the petition does not present issues that are debatable among

jurists of reason, a certificate of appealability is also due to be denied. See 28 U.S.C.

§ 2253(c); Slack v. McDaniel, 529 U.S. 473, 484-85 (2000).

      A separate Final Order will be entered.


      DONE and ORDERED this 15th day of February, 2019.


                                               ______________________________
                                               United States District Judge




                                           2
